    Case 3:20-cv-00050-DHB-BKE Document 13 Filed 12/11/20 Page 1 of 6



                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF GEORGIA
                          DUBLIN DIVISION


AGRIFUND, LLC d/b/a AG RESOURCE *
MANAGEMENT,                     *
                                *
     Plaintiff,                 *
                                *
     v.                         *            CV 320-050
                                *
D AND D FAMILY FARMS, LLC and   *
JONATHAN C. DAVIS,              *
                                *
     Defendants.                *



                               O R D E R



     On July 30, 2020, Plaintiff Agrifund, LLC d/b/a AG Resource

Management brought this suit to collect on two promissory notes

executed by Defendants D and D Family Farms, LLC and Jonathan C.

Davis.   The subject promissory notes are attached to the Amended

Complaint as Exhibits A and C.     (Doc. No. 11.)

     Defendants were served with process but have failed to appear,

plead or otherwise defend the action.         Consequently, the Clerk

entered default against Defendants on September 14, 2020.               On

October 22, 2020, Plaintiff filed the instant motion for default

judgment, seeking the principal amount of the balance owing on

each note plus interest, attorney’s fees and costs.
       Case 3:20-cv-00050-DHB-BKE Document 13 Filed 12/11/20 Page 2 of 6




       “Defendant’s default does not in itself warrant the court in

entering a default judgment.           There must be a sufficient basis in

the pleadings for a judgment entered . . . . The defendant is not

held    to    admit    facts   that    are       not    well-pleaded    or   to   admit

conclusions of law.” Nishimatsu Constr. Co. v. Houston Nat’l Bank,

515 F.2d 1200, 1206 (5th Cir. 1975).                   A defendant, by his default,

is only deemed to have admitted the “plaintiff’s well-pleaded

allegations of fact.”            Id.      “[T]hree distinct matters [are]

essential in considering any default judgment: (1) jurisdiction;

(2) liability; and (3) damages.”                 Pitts ex rel. Pitts v. Senecar

Sports, Inc., 321 F. Supp. 2d 1353, 1356 (S.D. Ga. 2004).

       1.     Jurisdiction

       The parties in this case are diverse: Plaintiff is a Delaware

corporation with its principal place of business in Texas. (Am.

Compl. ¶ 1.)         Defendants are all citizens of Georgia.                 (Id. ¶¶ 2

& 3.)        The amount in controversy exceeds $75,000.                      The Court

therefore      has    subject    matter          jurisdiction    over    this     case.

Moreover, his Court has personal jurisdiction over Defendants as

residents of the State of Georgia.




                                             2
    Case 3:20-cv-00050-DHB-BKE Document 13 Filed 12/11/20 Page 3 of 6




     2.      Liability

     Plaintiff has attached to the Amended Complaint the two

promissory     notes     together   with   their   respective   security

agreements and UCC financing statements.           The first promissory

note (hereinafter “Note 1”) was executed by Defendants on September

9, 2019, with a maturity date of February 15, 2020.         (Am. Compl.,

Ex. A.)      Note 1 provides for interest on any unpaid principal

balance at a rate of 10% per annum. It also provides for a “default

rate increase” of 6% per annum over the original interest rate in

the event of Defendants’ default.           Finally, Note 1 obligates

Defendants to pay reasonable attorney’s fees in the amount of 15%

of the principal and interest due plus court costs.          (Id. at 1.)

On July 10, 2020, Plaintiff’s attorney sent a demand for payment

letter by certified mail to Defendants, noting the amount past due

and owing was $165,969.31 as of July 7, 2020.          (Am. Compl., Ex.

B.) Defendants were further advised that they would owe attorney’s

fees and costs if payment was not made and were forewarned of this

lawsuit. (Id.)

     The second promissory note (hereinafter Note 2) had a maturity

date of July 15, 2020 and provides for an interest rate of 10.25%

per annum with a default rate increase of 6% per annum.                 (Am.

                                     3
    Case 3:20-cv-00050-DHB-BKE Document 13 Filed 12/11/20 Page 4 of 6




Compl., Ex. C.) Note 2 also obligates Defendants to pay reasonable

attorney’s fees in the amount of 15% of the principal and interest

due plus court costs.         (Id. at 1.)    On July 10, 2020, Plaintiff’s

attorney sent a demand for payment letter by certified mail to

Defendants, noting the amount past due and owing was $175,547.10

as of July 6, 2020.     (Am. Compl., Ex. D.)            Defendants were further

advised that they would owe attorney’s fees and costs if payment

was not made and were forewarned of this lawsuit. (Id.)

     Defendants    have   not     answered       this    lawsuit   or   otherwise

defended, and there is no evidence of record that Defendants have

ever disputed the amount due in the demand letters or their

obligations under the promissory notes.                  Further, the Amended

Complaint alleges that each promissory note has matured and has

become due and payable in full at this time.                  (Id. ¶¶ 7 & 14.)

Accordingly, the Court concludes that Defendants are liable to

Plaintiff for the principal amount due and owing under each

promissory    note,    plus    interest     to   include     the   default   rate

increase, and attorney’s fees and court costs.

     3.      Damages

     No evidentiary hearing on damages is required where all

essential evidence is already of record.                 S.E.C. v. Smyth, 420

                                       4
      Case 3:20-cv-00050-DHB-BKE Document 13 Filed 12/11/20 Page 5 of 6




F.3d 1225, 1232 n.13 (11th Cir. 2005).         Here, Plaintiff’s claims

under the two promissory notes are for a sum certain as evidenced

by the supporting affidavit of Teresa Youmans, Market Leader and

record custodian of the relevant files, and by the loan history

reports attached thereto.       (See Mot. for Default J., Doc. No. 12,

Exs. 3-5.)

       According to the loan history report for Note 1, the account

was credited, presumably by payments, in the amount of $109,770 in

between the demand letter and time of filing the motion for default

judgment.    (Id. Ex. 4.)    Thus, as of October 16, 2020, Defendants

owe $85,023.84 with respect to Note 1, which includes interest and

attorney’s fees and costs.1       (Youmans Aff. ¶ 16.)      As to Note 2,

Defendants owe $208,196.97, which includes interest and attorney’s

fees.2    (Id. ¶ 17.)   The Court finds that these amounts have been

reasonably ascertained and are supported by the evidence of record.




1 The attorney’s fees on Note 1 in the amount of 15% are claimed
to be $24,895.39. Costs include $400 for the filing fee and $300
for service of process.

2   The attorney’s fees on Note 2 are $26,332.06.
                                  5
    Case 3:20-cv-00050-DHB-BKE Document 13 Filed 12/11/20 Page 6 of 6




        Conclusion

        Upon the foregoing, Plaintiff’s motion for default judgment

(doc. no. 12) is GRANTED.       The Clerk of Court is directed to ENTER

JUDGMENT     in   favor   of   Plaintiff    Agrifund,   LLC   and   against

Defendants, jointly and severally, on Count One (pertaining to

Note 1) in the amount of $85,023.84 and on Count Two (pertaining

to Note 2) in the amount of $208,196.97. The Clerk is further

directed to CLOSE this case.

        ORDER ENTERED at Augusta, Georgia, this 11th day of December,

2020.



                                           ____________________________
                                           UNITED STATES DISTRICT JUDGE




                                     6
